 In the MatterOf IMPERIAL PAPER ANDCOLOR CORPORATIONandDISTRICT 50, UNITEDMINE WORKERSOF AMERICA, LOCAL UNION 12962andINTERNATIONAL ASSOCIATIONOF MACHINISTSCase No. 2-RE-76.-Decided February 28, 1946Mr. J. E. Singleton,of Glens Falls, N. Y., byMr. Louis Jackson,of New York City, for the Company.Mr. Wayne M. Bray field,of Albany, N. Y., andMr. John Signor,of Glens Falls, N. Y., for District 50.Mr. Robert Reber,of New York City, andMr. William H. Bradt,of Albany, N. Y., for the Machinists.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Imperial Paper and Color Corpora-tion,Glens Falls, New York, herein called the Company, allegingthat a question affecting commerce had arisen concerning the repre-sentation of its employees, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before RobertSilagi, Trial Examiner.The hearing was held at Glens Falls, NewYork, on December 6,1945. The Company; District 50, United MineWorkers of America, Local Union 12962, herein called District 50;and International Association of Machinists, herein called the Ma-chinists, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file biefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYImperial Paper and Color Corporation is a New York corporationwith its general offices in Glens Falls, New York. Its plant in Glens66 N. L.R. B., No. 20.22S686572-46-16 226DECISIONSOF NATIONAL LABORRELATIONS BOARDFalls is the only one iuvolved in this proceeding.At this plant theCompany manufactures pigment colors and chemicals.During theyearending November 30, 1945, the Company purchased raw mate-rials valued in excess of $1,000,000, of which approximately 90 percentcame from points outside the State of New York. During the sameperiod, sales of the Company's finished products exceeded $1,000,000in value, of which approximately 90 percent was shipped to pointsoutside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National. Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, Local Union 12962,is a labor organization, admitting to membership employees of theCompany.International Association of Machinists is a labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONConfronted with conflicting demands by District 50 and the Ma-chinists for recognition as the exclusive bargaining representative ofits oilers, the Company filed its petition with the Board setting forththis fact, and requesting an investigation ,and certification of repre-sentatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number ofoilers.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OFREPRESENTATIVESDistrict 50, which has an agreement with the Company coveringall production employees, contends that oilers are a part of this con-tract unit.The Machinists, on the other hand, has a contract with theCompany embracing all machinists, sheet metal workers, millwrights,and welders, and their respective helpers and apprentices, and it1The Field Examiner reported that District 50 submitted three cards,ofwhich twobore the names of oilers listed on the Company's pay roll.There are three oilers in theCompany's employ.The Machinists submitted no cards, relying on its contract with the Company and pastbargaining history as evidence of its interest. IMPERIAL PAPER AND COLOR CORPORATION227assertsthat oilers form a part of its contract unit.The Companytakes a neutral positionwith respect to theissuewhich has been raised.There are threeoilerspresently employed by the Company. Ap-proximately 90 percent of their time is spent in lubricating pulleys,shafting,mechanical agitators, and centrifuges.Two men workthroughout the entire plant, whereas the third is confined to thebichromate department.Their work is essentially unskilled andrequires no special education, training, or experience.Oilers areselected from among production employees.Before 1940, the Company's machines had been lubricated by pro-duction employees who performed this function in addition to theirnormal production duties. Since that time, however, lubricating hasbeen done by full-time oilers. In October 1942, the Company andLocal Union 1063 of the Brotherhood of Painters, Decorators andPaperhangers of America, herein called the Painters,signed a con-tract for 1 year.This contract covered all production workers, andexcluded employees under the recognized jurisdiction of craft unionssuch as the Machinists. In 1943, the contract between the parties wasrenewed, and the situationas tothe craftunions still exists.During1942 and 1943, the Company's maintenance employeeswere contem-poraneously bargained for under contracts with craftunions,includ-ing the Machinists?By mutual agreement between the Painters and the Machinists,and with theacquiescenceof the Company, when a production em-ployee was promoted and became experienced as an oiler, he wouldtransfer his union membership from the Painters to the Machinistsand would be considered by theunions asa machinist's helper.Butthe record shows that in 1944 no such transfer took place,and oilersretained their membership in the Painters.In the fall of 1944, District 50 filed a petitionseeking bargainingrights on behalf of the Company's production employeesin essen-tially thesame unitas had beenrepresentedby the Painters. Pursuantto a Decision and Direction of Election by the Board,3 an electionwas conductedamongall production employees in this unit.Allmaintenanceemployees represented by craft unions, including theMachinists, were specifically excluded from the unit.The Companyand District 50 entered into a contract dated March 10, 1945, coveringthe unit in which District 50 was certified by the Board. The Machin-ists took the position at that time that the oilers were not included inthat unit.2 The agreements with the Painters contained a modified union-shop provision, andthose with the craft unions, a union-shop provision requiring membership in the particularunion under whose jurisdiction a worker fell.3Matter of Imperial Paper and Color Corporation,59N. L It. B. 734. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is evident from the record and the Board's decision in the previ-ous case that the inclusion or exclusion of oilers was not consideredor adjudicated.The history of collective bargaining indicates thatthe oilers have been represented in both a unit of production employ-ees and a unit of maintenance employees.We are of the opinion,therefore, that they may be represented in either type of unit .4Weshall direct an election among the oilers so that they may indicatetheir desire as to whether or not they should be added to the estab-lished bargaining unit represented by District 50, or the establishedbargaining unit represented by the Machinists.Our determinationas to how they shall be bargained for will depend, in part, upon theresults of this election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all oilersemployed by the Company at its Glens Falls plant, excluding allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthis Direction.If the oilers vote for District 50, they will be taken to have indicateda desire to be bargained for as part of the production unit now repre-sented by that union.Conversely, if they vote for the Machinists,they will be taken to have indicated a desire to be bargained for aspart of the unit of certain maintenance employees now representedby that organization.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Imperial Paperand Color Corporation, Glens Falls, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, and4It is clear,and all parties agree, that oilers do not constitute a separate appropriateunit. IMPERIAL PAPER AND COLOR CORPORATION229subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byDistrict 50, United Mine Workers of America, Local Union 12962,or by International Association of Machinists, for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.